DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed on 12/14/2021, regarding the rejection of claims 4-23 under 35 U.S.C. 112(a) and 103 were found to be persuasive. No prior art was found teaching individually, or suggesting all of the features of the applicant’s invention, specifically “wherein the second output includes a plurality of lines indicative of how well the user has performed breathing over a plurality of breaths, wherein the plurality of breaths includes the first breath, wherein a first of the lines is a perfect sine wave that represents a goal for a second of the lines to match based on the user performing the breathing over the plurality of breaths, wherein the first line is static, wherein the second line represents the breathing of the user over the plurality of breaths, wherein the first and second lines each have a different visual line pattern, wherein the second output includes a third line that represents a most recently taken breath of the user, wherein the second output includes a calculated current focus score indicative of how well the user is performing the breathing, wherein the focus score is correlated with how closely the second line conforms to the first line such that a focus score of 100% correlates with the second line being a perfect sine wave matching the first line,” as recited in independent claims 4, 9, and 14 in combination with the recited steps and elements of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792